UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4967
GREGORY ALLEN SCHNEIDER,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4968
GREGORY ALLEN SCHNEIDER,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                     (CR-98-522, CR-98-1116)

                      Submitted: May 20, 2003
                       Decided: July 7, 2003

   Before WIDENER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Dean Arthur Eichelberger, OFFICE
2                    UNITED STATES v. SCHNEIDER
OF THE UNITED STATES ATTORNEY, Columbia, South Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In these consolidated appeals, Gregory Allen Schneider appeals
concurrent eight-month sentences he received for his second violation
of two terms of supervised release imposed for two separate offenses
to which he pled guilty in 1999. Schneider’s attorney has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), in which she
certifies there are no meritorious issues for appeal. Schneider,
informed of his right to file a supplemental pro se brief, has not done
so. Because we find no plain error in Schneider’s sentence, for the
following reasons, we affirm.

   Although not asserted by counsel, our review of the record pursu-
ant to Anders indicates Schneider should not have received a sentence
for again violating a term of supervised release predicated on his con-
viction for impersonating a federal officer, which is a Class E felony.
See 18 U.S.C. §§ 912, 3559(a)(5) (2000) (imposing a maximum of
three years’ incarceration for impersonating a federal officer and clas-
sifying offenses with less than five years maximum incarceration as
Class E felonies, respectively). When Schneider violated the initial
term of supervised release imposed for that conviction, a ten-month
custodial sentence was imposed. His service of that period of confine-
ment limited any subsequent term of supervised release to two
months. See 18 U.S.C. § 3583(h) (2000); see also United States v.
Maxwell, 285 F.3d 336, 341 (4th Cir. 2002). Consequently, because
the activity underlying Schneider’s most recent supervised release
violation occurred approximately six to eight months after any addi-
tional supervised release related to his § 912 conviction should have
                      UNITED STATES v. SCHNEIDER                       3
concluded, Schneider should not have received an additional eight
months’ incarceration with respect to that conviction.

   Nevertheless, we conclude there was no plain error, as Schneider
would have received an eight-month custodial sentence in any event.
We find no error in the district court’s imposition of a concurrent
eight-month post-revocation sentence related to Schneider’s convic-
tion under 18 U.S.C. § 1341 (2000) for mail fraud, as Schneider stipu-
lated to violating the conditions of his supervised release for that
conviction, and the district court was apprised of the recommended
sentencing ranges in fixing Schneider’s sentence. See United States v.
Davis, 53 F.3d 638, 642 (4th Cir. 1995). Because the foregoing error
did not in fact increase the term of incarceration imposed, the error
did not affect his substantial rights, and thus does not amount to plain
error. See United States v. Angle, 254 F.3d 514, 518 (4th Cir.) (en
banc), cert. denied, 534 U.S. 937 (2001).

   We have reviewed the entire record in this case in accordance with
Anders and have found no meritorious issues for appeal. We therefore
affirm Schneider’s sentences. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED